In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 13-209V
                                (E-Filed: June 2, 2014)

* * * * * * * * * * * * * * *
MONA MARIE TROUP,            *                     UNPUBLISHED
                            *
                            *
            Petitioner,     *                      Special Master
                            *                      Hamilton-Fieldman
         v.                 *
                            *                      Tetanus-Diphtheria-Acellular
SECRETARY OF HEALTH AND     *                      Pertussis (“Tdap”) Vaccine;
 HUMAN SERVICES,            *                      Brachial Neuritis; Decision;
                            *                      Proffer.
            Respondent.     *                      .
* * * * * * * * * * * * * * *

Kelly D. Burdette, Burkett & Burdette, Seattle, WA, for Petitioner.
Melonie J. McCall, U.S. Department of Justice, Washington, DC, for Respondent.


                        DECISION AWARDING DAMAGES1

       On March 25, 2013, Petitioner, Mona Marie Troup, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”). Petitioner alleged that she was injured by the administration of a tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccination administered on February 8, 2012,
and that she thereafter suffered left arm brachial neuritis and left arm pain. Petitioner

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the entire”
decision will be available to the public. Id.


                                              1
alleged that this condition was caused-in-fact her receipt of the Tdap vaccination.2

       The parties agreed and submitted in a proffer, filed on June 2, 2014, that based on
the evidence of record, Petitioner should be awarded $77,336.04. This amount represents
all elements of compensation to which Petitioner would be entitled under 42 U.S.C.
§300aa-15(a)(1); 15(a)(3)(B); and 15(a)(4).

       The undersigned finds said proffer reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       The proffer awards:

       A lump sum of $77,336.04, in the form of a check payable to Petitioner,
       Mona Marie Troup. This amount represents all damages available under 42
       U.S.C. §300aa-15(a) to which Petitioner would be entitled.

Proffer Section II.

        The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa D. Hamilton-Fieldman
                                                 Lisa D. Hamilton-Fieldman
                                                 Special Master




       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF THE SPECIAL MASTERS
___________________________________
MONA MARIE TROUP,                   )
                                    )
                Petitioner,         )
                                    )          No. 13-209V
    v.                              )          Special Master
                                    )          Lisa Hamilton-Fieldman
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
                Respondent.         )
____________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On December 30, 2013, the Secretary of Health and Human Services, hereinafter,

“respondent,” filed a Rule 4(c) Report conceding entitlement in the above-captioned matter.

Respondent hereby submits the following proffer on damages.

I.       Compensation for Vaccine Injury-Related Items

         Respondent proffers that, based on the evidence of record, petitioner should be awarded

$77,336.04. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(B); and §15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following: 1

      A. A lump sum payment of $ $77,336.04 in the form of a check payable to petitioner, Mona
         Marie Troup. This amount accounts for all elements of compensation under 42 U.S.C.
         § 300aa-15(a) to which petitioner would be entitled.
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                     Respectfully submitted,

                                                     STUART F. DELERY
                                                     Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     VORIS E. JOHNSON, JR.
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                       s/Melonie J. McCall
                                                     MELONIE J. McCALL
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Tel: (202) 616-4098

DATED: June 2, 2014




                                                 2